Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 21,
                                                          20, 2015

The Court of Appeals hereby passes the following order:

A15D0521. VIKRAM CAPOOR v. TARA SWEENEY.

      Vikram Capoor and Tara Sweeney were divorced on November 14, 2013, and
the trial court reserved the issue of attorneys fees. On June 13, 2014, the trial court
awarded Sweeney attorneys fees pursuant to OCGA § 9-15-14. In July of 2014,
Capoor filed a motion for new trial, or in the alternative, to modify the judgment, in
which he challenged the parenting plan, the award of alimony and attorneys fees, and
other provisions of the divorce decree. Sweeney filed a motion to dismiss the
motion, which the trial court granted.       Capoor then filed an application for
discretionary appeal in this court. We, however, lack jurisdiction.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008); see also Williams v. Cooper, 280 Ga. 145 (625 SE2d 754) (2006)
(Supreme Court decided appeal from attorney fee award arising out of contempt
proceeding to enforce a support obligation). Accordingly, this application is hereby
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     08/21/2015
                                     08/20/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.